Judgment unanimously affirmed. Memorandum: The victim’s in-court identification of defendant was reliable, satisfied the required standards and was not tainted by his failure to identify defendant’s picture out of a photo array. Although defendant suffered from depression and was suicidal and had been hospitalized prior to trial because of these problems, there is no basis in this record to question his competence to stand trial (see, People v Armlin, 37 NY2d 167, 171; People v Colville, 74 AD2d 928). Finally, assuming that the People’s witness Manillo was an accomplice, his testimony was cumulative and was corroborated by the victim and police (see, People v Pele, 101 AD2d 995). (Appeal from judgment of Monroe County Court, Barr, J. — burglary, first degree, and other charges.) Present— Dillon, P. J., Boomer, Green, Pine and Schnepp, JJ.